Citation Nr: 0941803	
Decision Date: 11/03/09    Archive Date: 11/09/09

DOCKET NO.  08-18 862	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Philadelphia, Pennsylvania



THE ISSUE

Entitlement to service connection for claimed hearing loss.  



REPRESENTATION

Appellant represented by:	Pennsylvania Department of 
Military and Veterans Affairs



WITNESS AT HEARING ON APPEAL

The Veteran




ATTORNEY FOR THE BOARD

B. A. Jonas, Associate Counsel



INTRODUCTION

The Veteran served on active duty from May 1967 to November 
1971.  He also had service with the National Guard from 
January 1990 to November 1995.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2007 rating decision by the 
RO.  

In July 2009, the Veteran testified at a hearing before the 
undersigned Veteran's Law Judge.  A transcript of these 
proceedings has been associated with the Veteran's claims 
file.  

At the July 2009 Board hearing, the Veteran indicated his 
intent to file a claim for service connection for tinnitus.  
This issue is referred to the attention of the RO for 
appropriate action.  



FINDING OF FACT

The current bilateral sensorineural hearing loss is shown as 
likely as not to be due middle ear pathology that was first 
clinically demonstrated as a hearing impairment in the lower 
frequencies while the Veteran was serving on active duty as a 
young adult.  



CONCLUSION OF LAW

By extending the benefit of the doubt to the Veteran, his 
bilateral sensorineural hearing disability is due to disease 
or injury that was incurred in or aggravated by service.  38 
U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385 (2009).  



REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection will be granted if it is shown that the 
Veteran suffers from disability resulting from an injury 
suffered or disease contracted in line of duty, or for 
aggravation of a preexisting injury suffered or disease 
contracted in line of duty, in active military service.  38 
U.S.C.A. §§ 1110, 1131, 38 C.F.R. § 3.303.  

That an injury occurred in service alone is not enough; there 
must be chronic disability resulting from that injury.  If 
there is no showing of a resulting chronic condition during 
service, then evidence of a continuity of symptomatology 
after service is required to support a finding of chronicity.  
38 C.F.R. § 3.303(b).  

Certain chronic disabilities, such as a sensorineural hearing 
loss, may be presumed to have been incurred in service if 
manifest to a compensable degree within one year of discharge 
from service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 
3.309.  

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

For VA compensation and pension purposes, impaired hearing 
will be considered to be a disability when the auditory 
threshold in any of the frequencies 500, 1000, 2000, 3000, or 
4000 Hertz is 40 decibels or greater; or when the auditory 
thresholds for at least 3 of the frequencies 500, 1000, 2000, 
3000, or 4000 Hertz are 26 decibels or greater; or when 
speech recognition scores using the Maryland CNC Test are 
less than 94 percent.  38 C.F.R. § 3.385.  

The Veteran contends that his hearing loss was caused by 
noise exposure while serving as an aircraft mechanic in the 
Air Force.  He used hearing protection only occasionally.  

The Veteran's service treatment records are negative for 
complaints, diagnosis, or treatment of hearing loss.  On the 
May 1967 enlistment examination, pure tone thresholds, in 
decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
0
5
0
0
5
LEFT
0
5
0
0
0


A July 1967 audiogram showed:




HERTZ



500
1000
2000
3000
4000
RIGHT
-5
5
-10
-5
5
LEFT
0
5
-10
-10
0


The January 1970 annual flying examination audiogram showed:




HERTZ



500
1000
2000
3000
4000
RIGHT
30
30
5
10
10
LEFT
25
25
15
5
5


The October 1971 separation examination showed:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
20
10
10
15
LEFT
15
20
20
10
10


The hearing test conducted by the Veteran's employer in 
November 1975 showed:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
25
0
0
0
LEFT
5
20
5
0
0


The employer's July 1983 test showed:




HERTZ



500
1000
2000
3000
4000
RIGHT
35
35
5
5
5
LEFT
35
30
10
5
25


A report based on the Veteran's December 1988 hearing test 
recommended that the Veteran seek medical follow-up.  There 
was a slight hearing loss in the left ear for high-pitched 
sounds.  For common sounds, he had a mild hearing loss in the 
right ear.  


The January 1990 Army National Guard enlistment examination 
showed:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
25
15
--
10
LEFT
25
20
10
--
30


The Veteran underwent a VA examination in January 2007.  The 
audiogram showed:




HERTZ



500
1000
2000
3000
4000
RIGHT
50
35
15
20
35
LEFT
45
35
15
30
50

Speech audiometry revealed speech recognition ability of 94 
percent in the right ear and 96 percent in the left ear.  
This objective testing shows a current hearing loss 
disability.

The January 2007 VA examiner opined that the Veteran's 
hearing loss was less likely than not caused by military 
noise exposure.  It is more likely caused by cochlear 
ossification secondary to ossicular fixation in at least the 
low frequencies and civilian occupational industrial noise 
exposure in at least some part of the high frequencies.  

The rationale was that hearing was noted to be well within 
normal limits at separation from active duty in 1971 and 
hearing loss was not diagnosed until nearly 14 years of 
working in civilian industry.  

The Veteran submitted a private otological examination in 
June 2008.  The examiner diagnosed sensorineural hearing loss 
and noted the cause to be noise exposure.  The examination 
report did not list the Veteran's civilian noise exposure 
history or whether the examiner reviewed the records of prior 
objective testing.  

At the July 2009 hearing, the Veteran expressed his doubt 
about the accuracy of the 1990 National Guard enlistment 
examination.  He added that the VA examiner also noted this 
inconsistency and took this into consideration when rendering 
his medical opinion.  

The Veteran is competent to report hearing loss symptoms and 
their duration, but he is not competent to indicate the cause 
of his current claimed disorders.  Medical evidence is 
required.  Espiritu v. Derwinski, 2 Vet. App. 492, 495 
(1992); Grottveit v. Derwinski, 5 Vet. App. 91, 93 (1993).  

The Board has also considered the lay statements from the 
Veteran's family members regarding the onset of his hearing 
loss symptoms.  The Board also finds the contemporaneous 
medical evidence to be consistent with these statements in 
showing that the Veteran did display findings consistent with 
a conductive hearing loss in the lower frequencies in each 
ear during service.  

With respect to the articles submitted by the Veteran in 
December 2008, medical articles or treatises can provide 
important support when combined with an opinion of a medical 
professional if the medical article or treatise evidence 
discusses generic relationships with a degree of certainty 
such that, under the facts of a specific case, there is at 
least plausible causality based upon objective facts rather 
than on an unsubstantiated lay medical opinion.  Mattern v. 
West, 12 Vet. App. 222 (1999); Sacks v. West, 11 Vet. App. 
314 (1998); Wallin v. West, 11 Vet. App. 509 (1998). 

The articles submitted by the veteran were not accompanied by 
the opinion of any medical expert linking his hearing loss 
with noise exposure in service.  Thus, the articles submitted 
by the Veteran are insufficient to establish the required 
medical nexus opinion for causation.  

The VA examiner in this regard recently found that the 
Veteran's current hearing loss to some degree in the high 
frequencies was likely due to post service noise exposure 
from his work after service.  

However, the VA examiner also noted the presence of a 
bilateral "reversed sloping" sensorineural hearing loss in 
the lower range in addition to a sloping sensorineural 
hearing loss in the higher frequencies.  He opined that this 
loss in the lower frequencies was due to "cochlear 
ossification secondary to ossicular fixation," rather than 
noise exposure during service.  

The VA examiner did not date the onset of what appears to the 
Board to be a separate and distinct disease process of the 
middle ear, but a hearing impairment in the lower frequencies 
consistent with such pathological changes was first shown to 
have been clinically evident during service when the Veteran 
was in his early adult years.  

Accordingly, on this record, the Board finds the evidence to 
be in relative equipoise in showing that the currently 
demonstrated bilateral sensorineural hearing in significant 
degree is the result of middle ear pathology that as likely 
as not had its clinical onset during the Veteran's period of 
active service.  

In resolving all reasonable doubt in the Veteran's favor, 
service connection for the bilateral sensorineural hearing 
loss is warranted.  


Duties to Notify and Assist

VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2008).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2009); 38 C.F.R. § 3.159(b)(2008); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

In accordance with 38 C.F.R. § 3.159(b)(1), proper notice 
must inform the claimant of any information and evidence not 
of record (1) that is necessary to substantiate the claim; 
(2) that VA will seek to provide; and (3) that the claimant 
is expected to provide.  Formerly, proper notice included 
asking the claimant to provide any evidence in his or her 
possession that pertains to the claim.  

This element of notice was removed from 38 C.F.R. § 3.159, 
effective May 30, 2008 as to applications for benefits 
pending before VA or filed thereafter.  Notice and Assistance 
Requirements, 73 Fed. Reg. 23,353 (April 30, 2008).  Notice 
should be provided to a claimant before the initial 
unfavorable decision on a claim.  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  

In this case, there is no issue as to providing an 
appropriate application form or completeness of the 
application.  VA notified the Veteran in November 2006 of the 
information and evidence needed to substantiate and complete 
a claim for service connection, to include notice of what 
part of that evidence is to be provided by the claimant, what 
part VA will attempt to obtain, and how ratings and effective 
dates would be assigned for any grant of service connection.  
See Dingess v. Nicholson, 19 Vet. App. 473 (2006).  The 
claimant was afforded a meaningful opportunity to participate 
in the adjudication of the claim.  


ORDER

Service connection for a bilateral sensorineural hearing loss 
is granted.  


____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge,
Board of Veterans' Appeals




 Department of Veterans Affairs


